FILED
                             NOT FOR PUBLICATION                             JAN 25 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLARENCE DAVIS,                                   No. 09-55545

               Plaintiff - Appellant,             D.C. No. 5:07-cv-01415-CBM-
                                                  RNB
  v.

CARMAN SUTLEY, Dentist,                           MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Clarence Davis, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference in connection with his dental treatment. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

        The district court properly granted summary judgment for defendant because

Davis failed to raise a genuine issue of material fact as to whether defendant was

deliberately indifferent in treating his dental pain. See id. at 1057. A difference in

medical opinion about the preferred course of medical treatment does not

constitute an Eighth Amendment violation. See id. at 1059-60; see also Franklin v.

State of Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir. 1981) (“A

difference of opinion between a prisoner-patient and prison medical authorities

regarding treatment does not give rise to a [section] 1983 claim.”). Moreover, a

“showing of medical malpractice or negligence is insufficient to establish a

constitutional deprivation under the Eighth Amendment.” Toguchi, 391 F.3d at

1060.

        Davis’s remaining contentions are unpersuasive.

        AFFIRMED.




                                           2                                    09-55545